DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chul-Woo Lee at (631) 719-7026 on 07/22/2021.
The application has been amended as follows: 
 	1. (Currently Amended) An information processing apparatus comprising:
one or more processors; and
one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to:
perform first recognition in which an intermediate layer output of a first neural network which recognizes an action concerning a whole of a human body is obtained; 
set a region corresponding to specific parts of the human body in an image;
perform second recognition in which, by inputting the intermediate layer output of the first neural network to a second neural network which outputs features of the specific parts of the human body, the features of the specific parts of the human body output from the second neural network is obtained, wherein the features of the specific parts of the human body output from the second neural network is a movement of the specific parts of the human body;
perform integration by incorporating the features of the specific parts of the human body output from the second neural network into the region corresponding to the specific parts in [[the]]an intermediate layer output of the first neural network; [[and]]
output the action concerning the whole of the human body based on a result of the integration[[.]]; and
detect an abnormal state concerning one of another human body and a phenomenon included in the whole of the human body.

2. (Currently Amended) The apparatus according to claim 1, wherein a recognizer included in the second recognition is the first neural network.

3. (Currently Amended) The apparatus according to claim 1, wherein the second recognition comprises at least two recognizers.

4. (Currently Amended) The apparatus according to claim 1, wherein the one or more processors execute the instructions to:
set the region corresponding to the specific parts based on the body parts of [[a]]the human body, and
second recognition comprises a recognizer for each type of the specific part.

second recognition is performed using a plurality of the second neural networks, and each of the plurality of second neural networks corresponds to each of the body parts of the human body.

6. (Previously Presented) The apparatus according to claim 4, wherein the whole of the human body is included in the image, and
the integration is performed based on positions of a plurality of body parts in the image.

7. (Canceled)

8. (Currently Amended) The apparatus according to claim 4, wherein [[a]]the body part is dynamically decided based on a detection result of a detector configured to detect a [[the]] body part of the human body.

9. (Previously Presented) The apparatus according to claim 1, wherein the region of the specific parts includes at least a region decided based on a detection result of a detector configured to detect a position of a part of [[the]]a human body.

10. (Previously Presented) The apparatus according to claim 1, wherein the region of the specific parts includes at least a region decided based on a detection result of a detector configured to detect a position of [[the]]a human body.



one or more processors; and
one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to:
perform first recognition in which an intermediate layer output of a first neural network which recognizes an action concerning a whole of a human body is obtained;
set a region corresponding to specific parts of the human body in an image ;
perform second recognition in which, by inputting the intermediate layer output of the first neural network to a second neural network which outputs features of the specific parts of the human body,  wherein the features of the specific parts of the human body output from the second neural network is a movement of the specific parts of the human body; 
perform integration by incorporating the features of the specific parts of the human body output from the second neural network into the region corresponding to the specific parts in [[the]]an intermediate layer output of the first neural network.[[; and]] 
input a result of the integration as the output of the intermediate layer to a succeeding layer of the intermediate layer in the first neural network; and

train the first neural network and the second neural network;
wherein the trained first neural network and the second neural network are used for detecting an abnormal state concerning one of another human body and a phenomenon included in the whole of the human body.

12. (Currently amended) The apparatus according to claim 11, wherein a recognizer included in the second recognition uses the first neural network.

13. (Canceled)

14. (Currently Amended) The apparatus according to claim [[13]]11, wherein the second recognition is performed using a plurality of the second neural networks, and each of the plurality of second neural networks corresponds to each of the body parts of the human body.

15. (Currently Amended) The apparatus according to claim [[13]]11, wherein the whole of the human body is included in the image, and
the integration is performed based on positions of a plurality of body parts of the human body in the image.

16. (Canceled) 



11, wherein the body part is dynamically decided based on a detection result of a detector configured to detect a body part of the human body.

18. (Currently Amended) The apparatus according to claim 11, wherein the region of the specific parts includes at least a region decided based on a detection result of a detector configured to detect a position of a part of [[the]]a human body.

19.  (Currently Amended) The apparatus according to claim 11, wherein the region of the specific parts includes at least a region decided based on a detection result of a detector configured to detect a position of [[the]]a human body.

20. (Original) The apparatus according to claim 1, wherein the integration processing includes at least an addition operation.

21. (Previously Presented) The apparatus according to claim 20, wherein in the addition operation, the addition operation is partially applied based on the region corresponding to the specific parts.

22. (Currently Amended) An information processing method comprising:
performing first recognition in which an intermediate layer output of a first neural network which recognizes an action concerning a whole of a human body is obtained;
setting a region corresponding to specific parts of the human body in an image;
second recognition in which, by inputting the intermediate layer output of the first neural network to a second neural network which outputs features of the specific parts of the human body, wherein the features of the specific parts of the human body output from the second neural network is a movement of the specific parts of the human body;
performing integration by incorporating the features of the specific parts of the human body output from the second neural network into the region corresponding to the specific parts in [[the]]an intermediate layer output of the first neural network; [[and]]
outputting the action concerning the whole of the human body based on a result of the integration[[.]]; and
detecting an abnormal state concerning one of another human body and a phenomenon included in the whole of the human body.


23. (Currently Amended) An information processing method comprising:
performing first recognition in which an intermediate layer output of a first neural network which recognizes an action concerning a whole of a human body  is obtained; 
setting a region corresponding to specific parts of the human body in an image;
performing second recognition in which, by inputting the intermediate layer output of the first neural network to a second neural network which outputs features of the specific parts of the human body,  wherein the features of the specific parts of the human body output from the second neural network is a movement of the specific parts of the human body;
performing integration by incorporating the features of the specific parts of the human body output from the second neural network into the region corresponding to the specific parts in [[the]]an intermediate layer output of the first neural network; [[and]]
inputting a result of the integration as the output of the intermediate layer to a succeeding layer of the intermediate layer in the first neural network; and

training the first neural network and the second neural network;
wherein the trained first neural network and the second neural network are used for detecting an abnormal state concerning one of another human body and a phenomenon included in the whole of the human body.

24. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program for causing a computer to:
perform first recognition in which an intermediate layer output of a first neural network which recognizes an action concerning a whole of a human body is obtained;
set a region corresponding to specific parts of the human body in an image;
perform second recognition in which, by inputting the intermediate layer output of the first neural network to a second neural network which outputs features of the specific parts of the human body, the features of the specific parts of the human body output from the second neural network is obtained, wherein the features of the specific parts of the human body output from the second neural network a movement of the specific parts of the human body;
perform integration by incorporating the features of the specific parts of the human body output from the second neural network into the region corresponding to the specific parts in [[the]]an intermediate layer output of the first neural network; [[and]]
output the action concerning the whole of the human body based on a result of the integration[[.]]; and
detect an abnormal state concerning one of another human body and a phenomenon included in the whole of the human body.

25. (Currently Amended) A non-transitory computer-readable storage medium storing a computer program for causing a computer to:
perform first recognition in which an intermediate layer output of a first neural network which recognizes an action concerning a whole of a human body is obtained;
set a region corresponding to specific parts of the human body in an image;
perform second recognition in which, by inputting the intermediate layer output of the first neural network to a second neural network which outputs features of the specific parts of the human body, wherein the features of the specific parts of the human body output from the second neural network is obtained, wherein the features of the specific parts of the human body output from the second neural network is a movement of the specific parts of the human body;
perform integration by incorporating the features of the specific parts of the human body output from the second neural network into the region corresponding to the specific parts in [[the]]an intermediate layer output of the first neural network; and 
input a result of the integration as the output of the intermediate layer to a succeeding layer of the intermediate layer in the first neural network; and

train the first neural network and the second neural network;
wherein the trained first neural network and the second neural network are used for detecting an abnormal state concerning one of another human body and a phenomenon included in the whole of the human body.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8-12, 14-15 and 17-25 are allowance according to Applicant Remarks filed on 06/28/2021 and further an examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/           Primary Examiner, Art Unit 2641